DETAILED ACTION
1	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in reply to applicant communication filed on 12/28, 2020. Claims 21-40 are pending. Claims 21, 22, 27-29 and 34-36 have been amended. Claims 21, 28 and 35 are independent form are presented for examination.

Response to Argument
2	Applicant’s arguments filed on December 28, 2020 have been fully considered but they are moot based on new grounds of rejection.

Claim Objections
3	Claims 22, 29 and 36 are objected to because of the following informalities:  
a “service system identifier” in claims 22, 29 and 36, line 4 does not have a support in the specification. Appropriate correction is required.

	 Claim Rejections - 35 USC § 103
4	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5	Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kinoshita et al. (Kinoshita, hereinafter) (U.S. Patent Application Publication No. US 2010/0063866A1) in view of Barmettler et al. (Barmettler, hereinafter) (U.S. Patent Application Publication No. 2003/0204843 A1) further in view of Okano et al. (Okano, hereinafter) (JP 2010128573 A).
	 Regarding claim 21, Kinoshita teaches a method for installing an application ([0091]-[0093]; Fig. 7-8), the method comprising: 
receiving a message, by a first device (cellular phone 12, Fig. 7), from a second device (service device 14) via a near field communication protocol, the message carrying a uniform resource locator (URL) address associated with the application ([0091] & [0039]; URL for downloading the application program APL is transferred to the cellular phone 12-1…using near field communication protocols such as Bluetooth, Fig. 7 & 8); 
sending, by the first device ([0093]; cellular phone 12-1), a download request to the server ([0093]; The cellular phone 12-1 accesses the Web server 24 by using the URL received in the step ST12 and downloads an application program APL); and
receiving, by the first device, download information from the server, the download information being responsive to the request and the download information comprising a name of the application and a first icon of the application ([0093]; The cellular phone 12-1 accesses the Web server 24 by using the URL received in the step ST12 and downloads an application program APL. The cellular phone 12-1 transfers the application program APL to the memory 58 of FIG. 2); 
But Kinoshita does not explicitly teach: determining, by the first device, whether the application has been installed in the first device; automatically sending, by the first device, a request to a server via an internet when the application is not installed in the first device receiving a confirmation input from a user; in response to the confirmation input, downloading and installing the application; and automatically displaying a second icon of the application on an interface of the first device after the application is installed. 
([0052]-[0056] & [0040]-[0041]; the installation plug-in 156 (first determines if the required version of the application 153 is installed on the client 103. The specific version of the application may be any version (it can be original application) that is compatible with or capable of rendering the media element 209…[0041]… but the application 153 necessary to render the media element 209 is also downloaded and installed on the client 103., Fig. 3); 
automatically sending, by the first device, a request to a server via an internet when the application is not installed in the first device ([0052]-[0053]; the installation plug-in sends a secure request to the installation information system 176 in the information server 106 when the required version (any version) of the application is not installed, Fig. 5, 273 & 286);
receiving a confirmation input from a user ([0018] & [0040]-[0042]; the user may be prompted to perform various tasks during the installation of the application 153); 
in response to the confirmation input, downloading and installing the application ([0018] & [0040]-[0042]; If the user were to interact with the GUI so as to click on one of the media element links 209 a and the application 153 (FIG. 1) was not installed on the client 103 (FIG. 1), then any media element 209 downloaded to the client 103 could not be rendered. If this were the case, then the user may click on the media actuator 213 that is associated with the media element link 209 a and correspondingly associated with the media element 209. In this manner, not only is the media element 209 downloaded, but the application 153 necessary to render the media element 209 is also downloaded and installed on the client 103); and
([0015]; an application 153 that is installed onto the client 103, Fig. 1). 
Barmettler further discloses receiving response from the information server and the response can be used to locate and install the required application ([0054]-[0055]).
It would have been obvious to one ordinary skill in the art at the time the invention was made to combine the teaching of Kinoshita and Barmettler because Barmettler’s teaching would allow Kinoshita’s system to optimize a downloading and installing operation of a client device. 
 But Kinoshita in view of Barmettler does not explicitly teach: wherein the request comprises at least one of a search keyword corresponding to the application or a service type and service identifier corresponding to the application. 
Okano, in analogous art, teaches wherein the request comprises at least one of a search keyword corresponding to the application or a service type and service identifier corresponding to the application (Page 6, Para. 10-13; application download request includes the requested application identifier, the requested application version information and other related information).
It would have been obvious to one ordinary skill in the art at the time the invention was made to combine the teaching of Kinoshita and Okano because Okano’s teaching would allow Kinoshita’s system to identify and install a particular application.

Regarding claims 22, Kinoshita further teaches the method according to claim 21, wherein the server comprises an application store ([0093]; webserver serve as an application store).

Okano, in analogous art, teaches wherein the application is an application download service deployed on the Internet (Page. 6, Para. 1-3; application download request from server 4 over the network), wherein the application store stores a plurality of applications using attributes of an application identifier (Page 6, Para. 10-13; application identifier), an application version (Page 6, Para. 10-13; application version), and a service system identifier (Page 5, Para. 5-6; plurality of types of applications) corresponding to each respective application of the plurality of applications (Page 6, Para. 10-13; application download request includes the requested application identifier, the requested application version information and other related information).
It would have been obvious to one ordinary skill in the art at the time the invention was made to combine the teaching of Kinoshita and Okano because Okano’s teaching would allow Kinoshita’s system to identify and install a particular application.

Regarding claims 23, Kinoshita further teaches the method according to claim 22, wherein the URL address comprises a URL address of the application store ([0091]-[0093]; URL for downloading the application program APL is transferred to the cellular phone 12-1. An application program APL is, for example, provided to each service of the service device 14. The cellular phone 12-1 accesses the Web server 24 by using the URL).

Regarding claims 24, Kinoshita teaches the method according to claim 21, wherein the near field communication protocol is a Bluetooth or a wireless fidelity (Wi-Fi) ([0039]; The R/W device 16 performs short-range communication with the cellular phone 12-1. Standards of protocol used in short-range communication include, for example, NFC (Near Field Communication), ISO/IEC 14443, Bluetooth, UWB (Ultra Wide Band), and IEEE802.11b).

Regarding claims 25, Kinoshita further teaches the method according to claim 21, wherein the message further comprises a service identifier of the second device ([0108]; the service device 14 transfers the data necessary for the service requests and both the advertisement videos and digital content data selected in the step ST29 to the cellular phone 12-1 via the R/W device 16. At this time the advertisement videos are associated with the digital content data in one-to-one correspondence).

Regarding claims 26, Kinoshita further teaches the method according to claim 21, wherein the download information further comprises an application identifier ([0091]-[0093] & [0106]; The service device 14 selects advertisement videos and digital content data to be transferred to the cellular phone 12 based upon the attribute data and the list of advertisement videos and digital content data received in the step ST24).

Regarding claim 27, Kinoshita further teaches the method according to claim 21, wherein the second device is a smart television, an air conditioner, a set top box of a smart television, or a ([0004]; a service processing device installed at a shop (POS machine)).

As for independent claim 28, the limitations of claim 28 are similar to the limitations of claim 21 above. Therefore, the limitations of claim 28 are rejected in the analysis of claim 21 above, and the claim is rejected on that basis.

As for dependent claims 29-34, the limitations of claims 29-34 are similar to the limitations of claims 22-27 above. Therefore, the limitations of claims 29-34 are rejected in the analysis of claims 22-27 respectively, and the claims are rejected on that basis.

As for independent claim 35, the limitations of claim 35 are similar to the limitations of claim 21 above. Further Kinoshita disclose a system comprising a first device (cellular phone 12, Fig. 7) and a server (web server 24, Fig. 7). Therefore, the limitations of claim 35 are rejected in the analysis of claim 21 above, and the claim is rejected on that basis.

As for dependent claims 36-40, the limitations of claims 36-40 are similar to the limitations of claims 22-26 above. Therefore, the limitations of claims 36-40 are rejected in the analysis of claims 22-26 respectively, and the claims are rejected on that basis.



Conclusion
6	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
7	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/M. H. /
Melaku Habtemariam
Examiner, Art Unit 2447
5/6/21


/SURAJ M JOSHI/Primary Examiner, Art Unit 2447